

EXHIBIT 10.47


RESTRICTED STOCK AWARD AGREEMENT


THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”), is entered into on April
15, 2010 (the “Grant Date”), between CPI Corp., a Delaware corporation (the
“Company”), and _____________  (the “Director”).


RECITALS


WHEREAS, the Company believes it to be in the best interests of the Company, its
subsidiaries and its stockholders for nonemployee members of the Company’s Board
of Directors (the “Board”) to obtain or increase their stock ownership interest
in the Company, thereby attracting, retaining and rewarding such directors and
strengthening the mutuality of interest between the directors and the Company's
stockholders; and


WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has approved an award of restricted shares of common stock of
the Company to the Director, subject to the terms, conditions and restrictions
set out in this Agreement and in the CPI Corp. Omnibus Incentive Plan, as
approved by the Company’s shareholders on July 17, 2008 (the “Plan”);


NOW, THEREFORE, in consideration of the mutual promises contained herein, and
intending to be legally bound hereby, the parties hereto agree as follows:


1.  Award of Shares; Deliveries.


(a)  As of the Grant Date, the Company hereby grants to the Director an award of
__________shares of common stock of the Company, par value $.40 per share
(collectively, the “Restricted Shares”), upon the terms and conditions set forth
in this Agreement and in the Plan.


(b)  Concurrently with the execution of this Agreement:
 
(i) 
 
 
(ii) 
 
(iii) 
the Company shall deliver to the Director a copy of a share certificate or
certificates representing the Restricted Shares which shall contain the
legend(s) set forth in Section 5 hereof; and
 
the Director shall deliver to the Company a duly signed stock power, endorsed in
blank, relating to the Restricted Shares; or
 
in lieu of the foregoing, the Company may use the book entry method with its
transfer agent to handle the awarding of the Restricted Shares.

 
(c)  If the Director shall elect to file a Section 83(b) election with respect
to the Restricted Shares, the Director shall deliver to the Company a copy of a
duly executed Section 83(b) election not later than 30 days following the Grant
Date.
 

 
1
 
 

2.  Representations and Acknowledgements of Director.  The Director hereby:


 
(i) 
 
(ii) 
 
(iii) 
 
(iv) 
 
acknowledges and accepts the Restricted Shares described in Section 1;
 
represents that he is acquiring the Restricted Shares for investment and not
with a view to or for resale or distribution thereof;
 
agrees and acknowledges that the Restricted Shares are issued pursuant to, and
subject to the terms and conditions set forth in, the Plan; and
 
agrees that the Restricted Shares will be held by Director and his successors
and assigns subject to all of the restrictions, terms and conditions contained
in this Agreement, and that the Restricted Shares will be disposed of only in
accordance with the terms of this Agreement.
 

 
3.  Restrictions.  The Restricted Shares are subject to the Transfer
Restrictions and Forfeiture Restrictions set forth in Sections 3(a) and 3(b)
below (collectively, the “Restrictions”). The restrictions set out in Section
3(a) are hereinafter referred to in this Agreement as the “Transfer
Restrictions,” and the restrictions set out in Section 3(b) are hereinafter
referred to in this Agreement as the “Forfeiture Restrictions.”


(a)  Transfer Restrictions.  Except as otherwise permitted under this Agreement,
Director agrees not to sell, transfer, assign, give, pledge, or otherwise
dispose of or encumber any part or all of the Restricted Shares, whether
voluntarily, by operation of law, or otherwise, prior to the lapse of the
Transfer Restrictions thereon pursuant to Section 4 hereof.  Any attempted
transfer of all or any portion of the Restricted Shares that remain subject to
the Transfer Restrictions shall be considered null and void and the Director
shall continue to be bound by all of the terms and provisions hereof.


(b)  Forfeiture Restrictions.  Subject to Section 4(b) hereof, upon any
termination of the Director’s membership on the Board prior to February 5, 2011,
for any reason other than the Director’s death, Total and Permanent Disability,
or Normal Retirement, all of the Restricted Shares that have not yet become
Vested Shares (as defined below) at the effective time of such termination (as
determined under Section 4 hereof), shall be returned to and canceled by the
Company and shall be deemed to have been forfeited by Director.  The Company
will not be obligated to pay Director any consideration whatsoever for any
forfeited Restricted Shares.  Subject to Section 1(b)(iii), in the event of a
termination of Director’s membership on the Board prior to February 5, 2011, for
any reason other than Director’s death, Total and Permanent Disability, or
Normal Retirement, the Director shall promptly deliver to the Company the
certificates representing the Restricted Shares, together with any documents
requested by the Company necessary to effectuate such transfer.


4.  Lapse of Restrictions.


(a)  Subject to Section 4(b) below, the Restrictions shall lapse with respect to
the Restricted Shares on February 5, 2011 (the “Vesting Date”) provided that the
Director remains a member of the Board at all times through the  Vesting
Date.  In the event the Director’s membership on the Board is terminated for any
reason prior to February 5, 2011, no further vesting (pro rata or otherwise)
shall occur from and after the effective date of such termination.
 
(b)  Notwithstanding Section 4(a), the Restrictions shall lapse as to any
Restricted Shares then held by the Director on the first to occur of (i) the
effective date of a “Change of Control” of the Company, or (ii) a termination of
the Director’s membership on the Board as a result of the Director’s death,
Total and Permanent Disability, or Normal Retirement.


(c)  To the extent the Restrictions shall have lapsed under Section 4(a) or
Section 4(b) with respect to any Restricted Shares, those shares (“Vested
Shares”) will, from and after the applicable vesting date, thereafter be free of
the Restrictions set forth in Section 3 hereof.
 
 
 
 
2
 
 

 
(d)  If any of the Restricted Shares vest upon the death of the Director, they
shall be registered in the name of the estate of the Director except that, to
the extent permitted by the Committee, if the Company shall have theretofore
received in writing a beneficiary designation, the Shares shall be registered in
the name of the Director’s designated beneficiary.


(e)  For purposes of this Agreement, the following terms shall have the
following meanings:


“Change of Control ” shall mean a change in control of a nature that would be
required to be reported in response to Item 5.01 of the Current Report on Form
8-K, as in effect on the date hereof, pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended (“Exchange Act”) or would have been
required to be so reported but for the fact that such event had been “previously
reported” as that term is defined in Rule 12b-2 of Regulation 12B of the
Exchange Act unless the transactions that give rise to the Change of Control are
approved or ratified by a majority of the members of the Incumbent Board who are
not participants in the Plan; provided that, without limitation, notwithstanding
anything herein to the contrary, a Change of Control shall be deemed to have
occurred if (i) any Person is or becomes the beneficial owner (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing more than 40% of the combined voting power of the Company’s
then outstanding securities ordinarily (apart from rights accruing under special
circumstances) having the right to vote at elections of directors (“Voting
Securities”), (ii) individuals who constitute the Incumbent Board cease for any
reason to constitute at least a majority thereof, or (iii) the stockholders of
the Company approve a reorganization, merger or consolidation with respect to
which persons who were the stockholders of the Company immediately prior to such
reorganization, merger or consolidation do not, immediately thereafter, own,
directly or indirectly, more than 50% of the combined voting power entitled to
vote generally in the election of directors of the reorganized, merged or
consolidated corporation’s then outstanding voting securities, or a liquidation
or dissolution of the Company or of the sale of all or substantially all of the
assets of the Company.  
 
 “Incumbent Board” shall mean the individuals who constitute the Board on the
Grant Date; provided that any person becoming a director subsequent to the Grant
Date whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least three-quarters of the directors comprising
the Incumbent Board (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for
director, without objection to such nomination) shall, for purposes of this
Agreement, be deemed a member of the Incumbent Board.
 
“Normal Retirement” shall mean Director’s voluntary or involuntary termination
of membership on the Board on or after attainment of age sixty-five (65).
 
“Person” shall mean and include any individual, corporation, partnership,
group, association or other “person,” as such term is used in Section 14(d) of
the Exchange Act, other than the Company or any employee benefit plan(s)
sponsored or maintained by the Company. 
 
“Total and Permanent Disability” shall mean a disability as described in Section
22(e)(3) of the Internal Revenue Code of 1986, as amended, or any successor
provisions.
 
5.  Restrictive Legends.  Subject to Section 1(b)(iii) of this Agreement,
Director will be issued a stock certificate in respect of the Restricted Shares,
which certificate will be registered in the Director’s name and may bear such
legend(s) as may be required or necessary to comply with the Securities Act of
1933, as amended, and any applicable state securities laws.  Any certificate or
certificates relating to the Restricted Shares shall also be inscribed with a
legend evidencing the Restrictions.


6.  Custody.  Subject to Section 1(b)(iii), all certificates representing the
Restricted Shares shall be deposited, together with stock powers executed by
Director, in proper form for transfer, with the Company.  The Company is hereby
authorized to cause the transfer to come into its name of all certificates
representing the Restricted Shares which are forfeited to the Company pursuant
to Section 3(b) hereof.
 
 
 
3
 
 

 
7.  Voting and Dividends; Adjustments.  Subject to the Restrictions and the
limitations imposed by this Section 7, Director shall have all of the rights of
a shareholder of the Company with respect to the Restricted Shares, including
the right to vote the Restricted Shares and to receive dividends thereon.  Stock
dividends and shares, if any, issued as a result of any stock-split,
recapitalization, reorganization, merger, consolidation, split-up, combination
or exchange of shares, or any similar change affecting the capital stock of the
Company, which has occurred after the date hereof, issued with respect to the
Restricted Shares shall be treated as additional Restricted Shares and shall be
subject to the same Restrictions and other terms and conditions that apply with
respect to, and shall vest or be forfeited at the same time as, the Restricted
Shares with respect to which such stock dividends or shares are issued.


8.  No Right to Continue Relationship.  Nothing in this Agreement shall confer
upon the Director any right to continue to serve as a member of the Board.


9.  Entire Agreement.


(a)  This Agreement shall constitute the entire agreement between the parties
with respect to the subject matter hereof.  Any term or provision of this
Agreement may be waived at any time by the party which is entitled to the
benefits thereof, and any term or provision of this Agreement may be amended or
supplemented at any time by the mutual consent of the parties hereto, except
that any waiver of any term or condition, or any amendment, of this Agreement
must be in writing.


(b)  This Agreement shall not affect in any way the right or power of the
Company or its shareholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or other securities with preference ahead
of or convertible into, or otherwise affecting the Restricted Shares or the
rights thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of the Company’s assets or business, or any other
act or proceeding, whether of a similar character or otherwise.


(c)  In the event that any term or provision of this Agreement shall be finally
determined to be superseded, invalid, illegal or otherwise unenforceable
pursuant to applicable law by a governmental authority having jurisdiction and
venue, that determination shall not impair or otherwise affect the validity,
legality or enforceability, to the maximum extent permissible by law, (a) by or
before that authority of the remaining terms and provisions of this Agreement,
which shall be enforced as if the unenforceable term or provision were deleted,
or (b) by or before any other authority of any of the terms and provisions of
this Agreement.


(d)  Capitalized terms not otherwise defined in this Agreement shall have the
meaning set forth in the Plan.


10.  Governing Law.  The laws of the State of Missouri shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflict of
laws.


11.  Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the successors, assigns and heirs of the respective parties.


12.  Notices.  All notices and other communications required or permitted under
this Agreement shall be written and shall be delivered personally or sent by
registered or certified first-class mail, postage prepaid and return receipt
required, addressed as follows: if to the Company, to the Company’s executive
offices at 1706 Washington Avenue, St. Louis, MO  63103 attention:  Chief
Financial Officer, and if to the Director or its successor, to the address last
furnished by the Director to the Company.  Each notice and communication shall
be deemed to have been given when received by the Company or the Director.
 
 

 
 
4
 
 
13.  No Waiver.  The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver thereof
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.


14.  Titles.  Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of the Agreement. The
masculine pronoun shall include the feminine and neuter and the singular shall
include the plural, when the context so indicates.


[Signature page follows]



 
5
 
 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.




CPI CORP.




By:                                                                
Its:                                                     




The undersigned Director hereby accepts, and agrees to, all terms and provisions
of the foregoing Agreement.


__________________________________________
 Signature


 





 
6
 
 
